Citation Nr: 1638449	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  09-47 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. M. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to November 1970.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In his December 2009 substantive appeal, the Veteran requested a Board hearing to be held at the RO.  However, the record indicates that he cancelled the hearing, and a subsequent statement received from the Veteran's representative shows that he did not wish to reschedule the hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the record.  See 38 C.F.R. § 20.704 (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he has erectile dysfunction proximately due to his diabetes mellitus, type II.  In this respect, a February 2009 VA examiner found there was no indication that erectile dysfunction was related to diabetes mellitus, type II, because there was no sign of nerve impairment on physical examination.  In addition, the VA examiner opined that the Veteran's erectile dysfunction was an age-related process.  Upon review, the Board finds the VA opinion inadequate for purposes of determining entitlement to service connection.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the VA examiner did not comment upon whether the Veteran's service-connected diabetes mellitus, type II, aggravated his erectile dysfunction.   Therefore, the Board finds remand is warranted in order to obtain an additional opinion with respect to whether erectile dysfunction was permanently worsened beyond its natural progression by the Veteran's service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2014); 38 C.F.R. § 3.159 (2015).  

Further, as it appears the Veteran may receive treatment through the VA, the Board finds the RO should obtain any outstanding VA treatment records dated from January 2010 to the present.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record all VA treatment records dated from January 2010 to the present for the Veteran.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified.

2.	Forward the Veteran's claims file to the February 2009 VA examiner, or an appropriate substitute if unavailable, for an addendum opinion as to the nature and etiology of the Veteran's erectile dysfunction.  After a review of the evidence, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's erectile dysfunction was aggravated by his service-connected diabetes mellitus, type II.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.
3. Thereafter, re-adjudicate the claim of entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II.  If the benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




